DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-4, 8-13, and 21-30 of the amended claim set received 7/08/2022 are pending.  Claims 5-7 and 14-20 have been canceled by the applicant.

Allowable Subject Matter
Claims 1-4, 8-13, and 21-30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose or provide basis for a reasonable combination teaching the following in combination with the base claim and intervening claim limitations:
Regarding Claim 1, “the mounting aperture comprising a slot; and a fastener mated with the mounting aperture to attach the deflection limiter to the cowl, and the fastener configured to move laterally within the slot.”
Regarding Claim 8, “the deflection limiter comprising a slot; and a fastener mated with the slot, the fastener configured to attach the deflection limiter to a fixed structure located radially inboard of the cowl, and the fastener is-configured to move laterally within the slot.”
Regarding Claim 9, “a deflection limiter attached to the cowl, the deflection limiter configured to limit radial outward movement of the cowl, and the deflection limiter comprising a turnbuckle.”
Claims 3-4, 10-13, and 21-30 are allowable at least by dependency on one of the claims discussed above.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.D.F/                                                            /GERALD L SUNG/                                                                       Primary Examiner, Art Unit 3741                                                                                                                                 Examiner, Art Unit 3741